EJECTMENT for a tract of land called Arcadia, lying' on the east side of Chesapeake Bay, in Kent County.
At the trial of the cause at the Assises in September, 1730, the Jury found the following verdict, viz. “We “ the Petit Jury do find for the defendant on the act of li~ “ mitations, and by our foreman we all so say.
“ William Graves.”
At May Term, 1731, the Provincial Court declared, “ on argument had before them, that the dispute therein “ relates to bounds only, and not to title, and that the sta- “ tute of limitations does not extend thereto, and therefore “ the verdict aforesaid by the Jury aforesaid in form “ aforesaid rendered, is void in law; and it is considered, “ that the said verdict shall be held void and for none.” A venire facias de novo ordered. At the Assises in April, 1734, a special verdict was found, and judgment rendered thereon at this term, for the defendant.
Lib. E. J. No.J.ífol. 119.